DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Paragraph 0001 of this application recites that it is a divisional of US Patent Application No. 16/657776 (now US Patent No. 11095395). However, it is effectively a continuation, because the claims of this application are a broader version of the limitations and subject matter of the claims of the patent. This application does not claim subject matter directed to an invention that is independent and distinct from the prior application. Attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (“Le”) (US Patent Application Publication No. 2017/0041078) in view of Fevrier et al. (“Fevrier”) (US Patent Application Publication No. 2010/0103957) and further in view of Maki et al. (“Maki”) (US Patent Application Publication No. 2009/0041457).
Regarding claim 1, Le discloses a system comprising: a transmitter (fig. 2, left side transmitter and paragraph 0052) configured to generate an optical signal containing information to be transmitted (fig. 2 elements 202 and 201 and paragraphs 0053-0057); a receiver configured to receive, process and detect the information on one or more channels transmitted to the transmission link (fig. 2 right side receiver and paragraph 0060). Le does not expressly disclose a bank of transmitters corresponding to a multitude of channels. However, Le does say the disclosed transmission can be implemented for a WDM system (paragraph 0009). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmissions system to have a bank of WDM transmitters into a WDM multiplexer and on the receive side a WDM demultiplexers to corresponding receivers, for a multitude of WDM channels, to provide the benefit of increased bandwidth over a single fiber.
Further, Le discloses long-haul transmission (paragraph 0030), but discloses an in-line amplifier, and does not disclose a transmitting side amplification system, a transmission link devoid of any inline lumped amplifiers and a receiving side amplification system. Fevrier discloses an alternative to in-line amplifiers as an unrepeatered WDM system using amplification systems at the transmit and receive ends (fig. 1 and paragraph 0012-0014 and 0021-0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amplification with an unrepeatered transmission line like that of Fevrier, for the benefit of not needing any electrical power at mid-span locations, as taught by Fevrier (paragraph 0012).
The combination also does not disclose plural receivers for a first subset of the optical signals and a multiple-channel processing receiver for a second subset of the optical signals. However, this difference only amounts to making integral some of the receivers; it does not produce a functional difference from the perspective of the individual channels. Making integral is prima facie obvious when the result is merely one-piece construction, which is a matter of obvious engineering choice, that does not add anything further that would be contrary to the understandings and expectations of the art (see MPEP § 2144.04(V)(B)). Further, Maki discloses using both single-channel and multi-channel receivers in a WDM system (fig. 70 and paragraphs 0099 and 0102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a multi-channel receiver for some of the channels of the combination, since Maki discloses both single-channel and multi-channel receivers used in the same WDM system and the multi-channel receiver would be a design choice that does not add anything further that would be contrary to the understandings and expectations of the art.
Regarding claim 2, the combination of Le, Fevrier and Maki discloses the multiple-channel unrepeatered system of claim 1 wherein the information contained in the optical signals is pre-processed (Le: fig. 1 element 201 and paragraphs 0053-0057).
Regarding claim 5, the combination of Le, Fevrier and Maki discloses the multiple-channel unrepeatered system of claim 1 wherein the system is configured to employ higher-order Raman amplification designed to match increased signal launch power (Fevrier: paragraph 0028 in light of fig. 1 element 18 and paragraph 0033, where the use of Raman amplification and the booster amp reads on the Raman amp matching increased signal launch power provided by the booster amp).
Regarding claim 7, Fevrier discloses a method comprising: receiving a transmitted optical signal by a recipient such that information originally present in the transmitted optical signal is received by the recipient (fig. 2 right side Data out and paragraphs 0061 and 0066-0068, signal compensation, recovery of the data), wherein the multiple channel unrepeatered system comprises: a transmitter (fig. 2, left side transmitter and paragraph 0052) configure to generate an optical signal containing the information (fig. 2 elements 202 and 201 and paragraphs 0053-0057); a receiver configured to receive, process and detect the information the optical signal (fig. 2 right side receiver and paragraph 0060). Le does not expressly disclose a bank of transmitter corresponding to a multiple-channel system. However, Le does say the disclosed transmission can be implemented for a WDM system (paragraph 0009). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmissions system to have a bank of WDM transmitters into a WDM multiplexer and on the receive side a WDM demultiplexers to corresponding receivers, for a multitude of WDM channels, to provide the benefit of increased bandwidth over a single fiber.
Further, Le discloses long-haul transmission (paragraph 0030), but discloses an in-line amplifier, and does not disclose a transmitting side amplification system, a transmission link devoid of any inline lumped amplifiers and a receiving side amplification system. Fevrier discloses an alternative to in-line amplifiers as an unrepeatered WDM system using amplification systems at the transmit and receive ends (fig. 1 and paragraph 0012-0014 and 0021-0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amplification with an unrepeatered transmission line like that of Fevrier, for the benefit of not needing any electrical power at mid-span locations, as taught by Fevrier (paragraph 0012).
The combination also does not disclose plural receivers for a first subset of the optical signals and a multiple-channel processing receiver for a second subset of the optical signals. However, this difference only amounts to making integral some of the receivers; it does not produce a functional difference from the perspective of the individual channels. Making integral is prima facie obvious when the result is merely one-piece construction, which is a matter of obvious engineering choice, that does not add anything further that would be contrary to the understandings and expectations of the art (see MPEP § 2144.04(V)(B)). Further, Maki discloses using both single-channel and multi-channel receivers in a WDM system (fig. 70 and paragraphs 0099 and 0102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a multi-channel receiver for some of the channels of the combination, since Maki discloses both single-channel and multi-channel receivers used in the same WDM system and the multi-channel receiver would be a design choice that does not add anything further that would be contrary to the understandings and expectations of the art.
Regarding claims 8 and 9, the combination of Le, Fevrier and Maki discloses the method and system of claims 7 and 1, respectively, where the transmitted optical signal comprises a digital signal (paragraph 0030). However, what type of information the digital data represents (text, music, video, images, or voice), is non-limiting intended use. An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention while the prior art satisfies all the structural limitations of the claimed apparatus. The intended use does not impose a limit on the interpretation of the claim. See MPEP 2111.04. In this case, the claimed system does not include any particular sources or transducers of the claimed information types, and the claimed system processes the digital data the same way regardless of what kind of information that digital data is abstractly representing. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Le (US Patent Application Publication No. 2017/0041078) in view of Fevrier (US Patent Application Publication No. 2010/0103957) and further in view of Maki (US Patent Application Publication No. 2009/0041457), as applied to claims 1 and 9 above, and further in view of Witzens (US Patent Application Publication No. 2014/0064734).
Regarding claim 6, the combination of Le and Fevrier discloses the multiple-channel unrepeatered system of claim 1 and discloses WDM transmission (paragraph 0009), but does not disclose employing a parametric frequency comb. Witzens discloses a parametric frequency comb for a WDM carriers source (paragraphs 0003-0006). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a parametric frequency comb to source WDM wavelengths, since they can be realized as a single compact device, as taught by Witzens (paragraphs 0005-0006).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-12 of U.S. Patent No. 11095395 in view of Maki (US Patent Application Publication No. 2009/0041457). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the patented claims.
Present claims
Patented claims
1. (Currently Amended) A multiple-channel unrepeatered system comprising: 







a transmitter bank comprising multiple transmitters configured to generate optical signals containing information to be transmitted, 



a wavelength division multiplexer configured to combine the optical signals and produce a combined optical signal; 


a transmitting side amplification system configured to amplify the combined optical signal and produce an outgoing optical signal; 

a transmission link devoid of any inline lumped amplifiers and configured to transport the outgoing optical signal; 

a receiving side amplification system configured to receive the outgoing optical signal as an incoming optical signal, amplify the incoming optical signal, and produce an amplified incoming optical signal; 

a wavelength division de-multiplexer configured to disjoin/separate the optical signals contained in the amplified incoming optical signal and route the optical signals; and 

multiple receivers each configured to receive, process, and detect the information in a first subset of the optical signals; 













and a multiple-channel processing receiver configured to receive, process, and detect the information in a second subset of the optical signals.
1. A multiple-channel unrepeatered system employing nonlinearity compensation comprising: (a) input data to be transmitted through the link; (b) a nonlinearity pre-compensation block computing or estimating the waveform shapes to be imprinted onto the transmitted channels leading to the effective partial or complete cancellation of the nonlinear interaction in propagation; (c) per wavelength-division multiplex channel computed waveforms; (d) a bank of waveform generators used to imprint the channels' waveforms onto the transmitted optical field; (e) a bank of corresponding optical transmitters; 

(f) a wavelength division multiplexer joining the distinct transmitters and launching the generated channels into a single transmission link; 

(g) a transmitter side optical amplification system; 



(h) a transmission link devoid of inline lumped amplifiers; 


(i) a receiver side optical amplification system; 




(j) a wavelength division de-multiplexer used to separate the WDM channels and route them to their corresponding receivers; 



(k) one or more receivers each of which being used to receive, process and detect information on one or more channels transmitted to the transmission link; 

(l) a nonlinearity post-compensating block used for partial or complete cancellation of the nonlinear interaction in propagation by processing the received information bearing waveforms or their sub-sampled versions; and (m)received data obtained after processing away nonlinear impairment, wherein the channel information is shared among all wavelength carriers but is encoded by different symbolic or physical means.

9. The multiple-channel unrepeatered system of claim 1 wherein the one or more receivers comprises a multiple-channel processing receiver.
2. The multiple-channel unrepeatered system of claim 1, 
wherein the information contained in the optical signals is pre-processed.
[From claim 1 – 
…(b) a nonlinearity pre-compensation block computing or estimating the waveform shapes to be imprinted onto the transmitted channels…
4. The multiple-channel unrepeatered system of claim 1, wherein the multiple-channel processing receiver is configured to perform coherent summing to discriminate noise and increase a received SNR.
10. The multiple-channel unrepeatered system of claim 9 wherein the multiple-channel processing receiver performs coherent summing to discriminate noise and increase the received SNR.
5. The multiple-channel unrepeatered system of claim 1, wherein the system is configured to employ higher-order Raman amplification designed to match increased signal launch power.
11. The multiple-channel unrepeatered system of claim 1 wherein the system employs higher-order Raman amplification designed to match increased signal launch power.
6. The multiple-channel unrepeatered system of claim 1, further comprising a parametric frequency comb.
12. The multiple-channel unrepeatered system of claim 1 employing a parametric frequency comb.
7. (Currently Amended) A method comprising: 
receiving a transmitted optical signal from a multiple-channel unrepeatered system by a recipient such that  information originally present in the transmitted optical signal is received by the recipient; wherein the multiple-channel unrepeatered system comprises: 

a transmitter bank comprising multiple transmitters configured to generate optical signals containing the information, 





a wavelength division multiplexer configured to combine the optical signals and produce a combined optical signal;


 a transmitting-side amplification system configured to amplify the combined optical signal and produce an outgoing optical signal, wherein the outgoing optical signal represents the transmitted optical signal; 

a transmission link devoid of any inline lumped amplifiers and configured to transport the outgoing optical signal; 

a receiving-side amplification system configured to receive the outgoing optical signal as an incoming optical signal, amplify the incoming optical signal, and produce an amplified incoming optical signal;

 a wavelength division de-multiplexer  configured to disjoin/separate the optical signals contained in the amplified incoming optical signal and route  the optical signals; 

and multiple receivers each configured to receive, process, and detect the information  in a first subset of the optical signals; 








and a multiple-channel processing receiver configured to receive, process, and detect the information in a second subset of the optical signals.
1. A multiple-channel unrepeatered system employing nonlinearity compensation comprising: (a) input data to be transmitted through the link; 
(b) a nonlinearity pre-compensation block computing or estimating the waveform shapes to be imprinted onto the transmitted channels leading to the effective partial or complete cancellation of the nonlinear interaction in propagation; (c) per wavelength-division multiplex channel computed waveforms; (d) a bank of waveform generators used to imprint the channels' waveforms onto the transmitted optical field; (e) a bank of corresponding optical transmitters; 

(f) a wavelength division multiplexer joining the distinct transmitters and launching the generated channels into a single transmission link; 

(g) a transmitter side optical amplification system; 





(h) a transmission link devoid of inline lumped amplifiers; 


(i) a receiver side optical amplification system; 




(j) a wavelength division de-multiplexer used to separate the WDM channels and route them to their corresponding receivers; 


(k) one or more receivers each of which being used to receive, process and detect information on one or more channels transmitted to the transmission link; …

(m)received data obtained after processing away nonlinear impairment, wherein the channel information is shared among all wavelength carriers but is encoded by different symbolic or physical means.

9. The multiple-channel unrepeatered system of claim 1 wherein the one or more receivers comprises a multiple-channel processing receiver.


Regarding present claims 8 and 9, claim 1 of the patent claims the transmitted signal is data (claim 1 limitation (a)). However, the type of information the data represents as presently claimed (digital text, music, video, images, or voice), is non-limiting intended use. An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention while the prior art satisfies all the structural limitations of the claimed apparatus. The intended use does not impose a limit on the interpretation of the claim. See MPEP 2111.04. In this case, the presently claimed system does not include any particular sources or transducers of the claimed information types, and the presently claimed system processes the digital data the same way regardless of what kind of information that digital data is abstractly representing.

Response to Arguments
Applicant’s arguments of 9 September 2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636